DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/453,197, filed on June 26th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (Figs. 1, 5-6, 8-11, 21-27, 29, 31, 33-40, 44, 48, 51 and 53-54). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 3 of claim 5, "the at least one object adjacent the candidate object" should read "the at least one object adjacent to the candidate object". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation reciting “a shrink-wrap visualization” in line 2 is indefinite. That is, the claim is indefinite because “a shrink-wrap visualization” is not a term used in prior art. Further, the specification and drawings do not make clear the meaning of the new term. See MPEP 2173.05(a). For the purpose of examination, claim 15 has been interpreted as “The method of claim 6, further comprising: displaying, at the graphical user interface, a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-10, 12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottone et al. (US 20100272547 A1 and Cottone hereinafter).
Regarding Claim 1
Cottone teaches a method for robotic bin picking (see [0001]) comprising: 
identifying one or more candidate objects for selection by a robot (see Fig. 3, Object detection; [0010] and [0028] steps 1) - 3); the tires correspond to the one or more candidate objects.); 
determining a path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see Fig. 3, Path generation; [0011], [0028] step 5) and [0039]; grip types and gripping force correspond to the at least one robotic constraint.); 
validating a feasibility of grasping a first candidate object of the one or more candidate objects (see [0011 "...Collisions with the carrier and other tires that are possible for the calculated movement paths are subsequently determined…"] and [0028] steps 5) - 6)); and 
if the feasibility is validated, controlling the robot to physically select the first candidate object (see Fig. 3, Collision-free path is found and Grip and deposit; [0011 "...After the first movement path without collision has been determined in the order of these preferred values, the further calculation can be terminated. The gripping tool is then automatically directed to the tire designated for gripping with the robot on the calculated movement path. The tire is gripped with the gripping tool, unloaded from the carrier on the calculated movement path and deposited at an established position..."] and [0028] step 8)); 
if the feasibility is not validated, selecting at least one of a different grasping point of the first candidate object (see [0028] step 5)), a second path (see [0028 step 6) "...If a collision exists, the next path is thus checked…"]), or a second candidate object (see [0011 "...In the event that none of the movement paths calculated for the tires is possible without a collision, a new tire is designated that corresponds nearest to the predeterminable criteria..."] and [0028 step 6) "...If no collision-free path is found, the next tire is checked that satisfies the above criteria…"]).
Regarding Claim 3
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
wherein the path is at least one of a feasible path (see Fig. 3, Collision-free path is found; [0028 step 6) "...This is repeated until a collision-free path has been found or a predeterminable termination criterion occurs..."] and step 7)]) or an optimal path (see [0028 step 5) "...Only one possible (one optimal) path or multiple paths are respectively generated for a tire."]).
Regarding Claim 4
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
wherein the path is determined at least in part in real-time while controlling the robot (see Fig. 3; [0011] and [0028]).
Regarding Claim 5
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
wherein determining the path includes using information about one or more surfaces of at least one object adjacent to the candidate object and avoiding a collision with the at least one object adjacent the candidate object (see Fig. 2, transport unit 1; [0028 step 6) "If the first tire to be gripped and its path data are known, the generated paths are checked for collisions in the order of their preference values. Both collisions of the gripper 4 with the transport unit 1 and with other tires are thereby checked…"]; the transport unit corresponds to the one or more surfaces.).
Regarding Claim 9
Cottone teaches the method of claim 1 (as discussed above in claim 1), further comprising: 
providing an image of the environment including one or more static and dynamic objects using a scanner, wherein the robot is configured to receive the image and use the image to learn the environment to determine the path and collision avoidance (see Fig. 2, 3D sensor 5; [0010]-[0011], [0014] and [0027]).
Regarding Claim 10
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
wherein controlling the robot includes performing a second scan of the first candidate object (see [0010] and [0014]), moving the first candidate object to a placement target having a fixed location with an accuracy requirement, manipulating the first candidate object and delivering the first candidate object to the placement target in accordance with the accuracy requirement (see [0019] and [0027]).
Regarding Claim 12
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
wherein controlling the robot includes locating and picking the first candidate object in a way that maximizes the probability that is physically selected successfully (see [0011 "...For this purpose, a tire among the previously detected outer tires that is to be gripped with the present gripping tool is initially selected according to predeterminable criteria. Criteria for this can be, for example, the quality or rating of the tire detection, the absolute height of the tire on the carrier or the number of overlaps by other tires..."] and [0028] step 4)).
Regarding Claim 18
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
wherein validating a feasibility of grasping a first candidate object includes analyzing conditional logic associated with a user program (see Fig. 3; [0028] step 6)).
Regarding Claim 19
Cottone teaches the method of claim 18 (as discussed above in claim 18), 
wherein validating a feasibility of grasping a first candidate object includes validating all path alternatives, validating a specific path alternative, validating any path alternative and validating one or more exception paths (see [0011] and [0028] step 6)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Monnich et al. (US 20190381659 A1 and Monnich hereinafter).
Regarding Claim 2
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein validating includes using a robot kinematic model.
Monnich teaches a method for operating a robot wherein validating includes using a robot kinematic model (see [0027 "...a specified kinematic model of the robot is used automatically to check whether the target pose specified for the tool may be achieved by the robot…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Monnich to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further implement a robot kinematic model for the validation step, as taught by Monnich. Application of the known technique taught by Monnich to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein validating includes using a robot kinematic model. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Kawamoto et al. (US 20180021951 A1 and Kawamoto hereinafter).
Regarding Claim 6
Cottone teaches the method of claim 1 (as discussed above in claim 1), further comprising: 
Cottone is silent regarding displaying, at a graphical user interface, at least one of the robot or the one or more candidate objects, wherein the graphical user interface allows a user to visualize or control at least one of the robot, a path determination, a simulation, a workcell definition, a performance parameter specification, or a sensor configuration.
Kawamoto teaches a method to assist control for a robot, the method comprising displaying, at a graphical user interface, at least one of the robot or the one or more candidate objects (see Fig. 1, display screen 21a and instructing device 21 and Fig. 2; [0081]-[0084]), wherein the graphical user interface allows a user to visualize or control at least one of the robot (see [0082]), a path determination (see [0294]), a simulation (see Fig. 24), a workcell definition (see Fig. 24), a performance parameter specification (see Fig. 44; [0410]-[0413]), or a sensor configuration (see Fig. 44; [0411]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamoto to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include a graphical user interface for displaying the robot and/or the one or more candidate objects, as taught by Kawamoto. Kawamoto teaches the use of a graphical user interface to control the robot to move goods to a destination.
Application of the known technique taught by Kawamoto to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, the method further comprising: displaying, at a graphical user interface, at least one of the robot or the one or more candidate objects, wherein the graphical user interface allows a user to visualize or control at least one of the robot, a path determination, a simulation, a workcell definition, a performance parameter specification, or a sensor configuration. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Cottone (as modified by Kawamoto) teaches the method of claim 6 (as discussed above in claim 6), 
Kawamoto further teaches wherein the graphical user interface is associated with a hand-held device and a personal computer (see [0081] and [0204]).
Regarding Claim 15
Cottone (as modified by Kawamoto) teaches the method of claim 6 (as discussed above in claim 6), further comprising: 
Kawamoto further teaches displaying, at the graphical user interface, a shrink-wrap visualization over all non- selected components and non-selected surfaces other than the one or more candidate objects (see Figs. 3 and 9; [0109] and [0145]; “hatched lines”).
For the purpose of examination, claim 15 has been interpreted as “The method of claim 6, further comprising: displaying, at the graphical user interface, a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Kawamoto) as applied to claim 6 above, and further in view of Gennis et al. (US 10118296 B1 and Gennis hereinafter).
Regarding Claim 7
Cottone (as modified by Kawamoto) teaches the method of claim 6 (as discussed above in claim 6), 
Cottone (as modified by Kawamoto) is silent regarding wherein the graphical user interface allows for a simultaneous creation of a program and a debugging process associated with the program.
Gennis teaches a graphical user interface for a robotic system wherein the graphical user interface allows for a simultaneous creation of a program and a debugging process associated with the program (see Col. 4, lines 49-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gennis to Cottone (as modified by Kawamoto). It would have been obvious to take the graphical user interface of Cottone (as modified by Kawamoto) and further include the capability for simultaneous creation of a program and a debugging process associated with the program, as taught by Gennis. Application of the known technique taught by Gennis to the prior art system taught by Cottone (as modified by Kawamoto) would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein the graphical user interface allows for a simultaneous creation of a program and a debugging process associated with the program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Claretti et al. (US 20180170676 A1 and Claretti hereinafter).
Regarding Claim 11
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein controlling the robot includes presenting the first candidate object to a scanner to maximize the use of one or more features on the first candidate object to precisely locate the first candidate object.
Claretti teaches a robotic system for removing items from a container wherein controlling the robot includes presenting the first candidate object to a scanner to maximize the use of one or more features on the first candidate object to precisely locate the first candidate object (see [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Claretti to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include instructions for scanning the first candidate object to maximize the use of one of more features of the first candidate object to precisely locate the first candidate object, as taught by Claretti. Claretti teaches this scanning process to generate signals including information obtained from the object features, and to direct the signals to the controller. Application of the known technique taught by Claretti to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein controlling the robot includes presenting the first candidate object to a scanner to maximize the use of one or more features on the first candidate object to precisely locate the first candidate object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Konolige et al. (US 9707682 B1 and Konolige hereinafter).
Regarding Claim 13
Cottone teaches the method of claim 10 (as discussed above in claim 10), 
Cottone is silent regarding wherein the second scan is in an area of maximum resolution of the scanner.
Konolige teaches a pick and place robot which scans objects to obtain information wherein the second scan is in an area of maximum resolution of the scanner (see Col. 5, lines 5-23; Col. 17; lines 40-49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Konolige to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include instructions for the second scan to be in an area of maximum resolution of the scanner, as taught by Konolige. Konolige teaches scanning in high-resolution in order to facilitate more efficient scanning. Application of the known technique taught by Konolige to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein the second scan is in an area of maximum resolution of the scanner. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Domae et al., "Fast Graspability Evaluation on Single Depth Maps for Bin Picking with General Grippers", refer to the IDS filled 02/11/2020 for full details (Domae hereinafter).
Regarding Claim 14
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of a robot linkage or robot joint limitation.
Domae teaches a method for robotic bin picking wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of a robot linkage or robot joint limitation (see Section I., second paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Domae to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include instructions to determine a path to the one or more candidate objects based on robot linkage and/or robot joint limitation, as taught by Domae. Application of the known technique taught by Domae to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of a robot linkage or robot joint limitation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Mueller et al. (US 20140107953 A1 and Mueller hereinafter).
Regarding Claim 16
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein at least one of identifying, determining, validating, or controlling are performed using at least one of a primary processor and at least one co-processor.
Mueller teaches a robot system for monitoring the fill level of objects in a container wherein at least one of identifying, determining, validating, or controlling are performed using at least one of a primary processor and at least one co-processor (see [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Mueller to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include a co-processor for performing the steps of identifying, determining, and/or validating, as taught by Mueller. Application of the known technique taught by Mueller to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein at least one of identifying, determining, validating, or controlling are performed using at least one of a primary processor and at least one co-processor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone as applied to claim 1 above, and further in view of Holson (US 20190337154 A1 and Holson hereinafter).
Regarding Claim 17
Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of: global path planning and local path planning.
Holson teaches a method for robot navigation wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of: global path planning and local path planning (see [0026]-[0027] and [0051]-[0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Holson to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further implement global path planning and/or local path planning, as taught by Holson. Holson teaches the use of global and local path planning to increase the capability of the robot to navigate complex environments while maintaining efficiency. Application of the known technique taught by Holson to the prior art system taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of: global path planning and local path planning. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664